DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11/065,019 and US 11/224,450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 27-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 27, the closest prior art of record is US 2009/0030400 to Bose.  Bose discloses a flexible elongate body having a proximal end, a distal end, and a single lumen extending therebetween, the flexible elongate body comprising: a proximal segment, wherein the proximal segment comprises a hypotube (Figure 2A and [0020]). However, Bose fails to teach, disclose or render obvious a flexible elongate body, the flexible elongate body comprising an intermediate segment comprising an unreinforced polymer having a first durometer; and a tip segment formed of a polymer different from the unreinforced polymer of the intermediate segment” in addition to other limitations. 	Regarding claim 48, the prior art of record fails to teach, disclose or render obvious an intravascular catheter advancement device comprising “an intermediate segment comprising an unreinforced polymer having a first durometer; and a tip segment formed of a polymer different from the unreinforced polymer of the intermediate segment” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783